Order granting defendants’ motion to retax costs reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The allowance of the item in defendants’ costs of their disbursements of seventy dollars for premium upon a surety bond filed by them is unauthorized by the Civil Practice Act, and is contrary to the decisions made under that act and the Code of Civil Procedure.  Had a surety company bond been ordered by the court the situation presented would have been different. Kelly, P. J., Manning, Young, Kapper and Lazansky, JJ., concur.